        Case 4:19-cv-01120-ACA Document 41 Filed 02/09/21 Page 1 of 2                   FILED
                                                                               2021 Feb-09 AM 11:46
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JOSHUA OTWELL, et al.,                      ]
                                            ]
      Plaintiffs,                           ]
                                            ]
v.                                          ]            4:19-cv-01120-ACA
                                            ]
HOME POINT FINANCIAL CORP.,                 ]
                                            ]
      Defendant.                            ]

                    ORDER AND PARTIAL JUDGMENT

      Consistent with the accompanying opinion, the court GRANTS IN PART

and DENIES IN PART Defendant Home Point Financial Corporation’s (“Home

Point”) motion for summary judgment.

      The court ENTERS SUMMARY JUDGMENT in favor of Home Point and

against Plaintiffs Joshua Otwell and Danna Danna Lee Otwell as to: (1) the parts of

Count One seeking emotional distress and statutory damages; (2) the part of Count

Two seeking emotional distress damages; and (3) the entirety of Count Five.

      The court DENIES the motion for summary judgment as to: (1) the part of

Count One seeking pecuniary damages; and (2) the parts of Count Two seeking

pecuniary and statutory damages. Those claims will proceed.
 Case 4:19-cv-01120-ACA Document 41 Filed 02/09/21 Page 2 of 2




DONE and ORDERED this February 9, 2021.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                              2
